Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2022

The Court of Appeals hereby passes the following order:

A22D0209. WILLIE GANT v. THE STATE.

      Willie K. Gant pleaded guilty to possession of a controlled substance with
intent to distribute, and he was sentenced as a first offender to ten years’ probation.
After Gant violated the terms of probation, his first offender status was revoked, and
the trial court sentenced him to ten years with two to serve. Gant then filed a motion
to modify or reduce his sentence. The trial court denied the motion on June 1, 2021.
Gant then filed a motion for out-of-time appeal, which the trial court dismissed on
October 6, 2021. Gant filed a direct appeal of the trial court’s June 1, 2021 order
denying his motion to modify or reduce his sentence on October 20, 2021. We
dismissed the direct appeal because it was untimely and for his failure to file a
discretionary application. See Case No. A22A0662 (dismissed Dec. 16, 2021). On
December 29, 2021, Gant filed a discretionary application, seeking to appeal the trial
court’s October 6, 2021 order. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Gable v. State, 290 Ga. 81, 82 (2) (a) (720 SE2d 170)
(2011); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because Gant
filed his application in this Court 84 days after entry of the order he seeks to appeal,
it is untimely. Accordingly, we lack jurisdiction to consider this application, and it
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.